UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-2001



CHRISTOPHER LANGDON,

                                              Plaintiff - Appellant,

          versus


T. L. MALONE; JERRY BREWER; ED GREEN,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-02-189-5-BO)


Submitted:   December 18, 2003            Decided:   March 25, 2004


Before LUTTIG, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Langdon, Appellant Pro Se. Roy Cooper, OFFICE OF THE
ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina; Robert
Orr Crawford, III, Lisa Carol Glover, NORTH CAROLINA DEPARTMENT OF
TRANSPORTATION, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Christopher Langdon appeals from the district court’s

order denying his motion to reconsider a prior order dismissing his

civil action.    Our review of the record discloses no reversible

error.     Accordingly, we affirm for the reasons stated by the

district   court.   See   Langdon   v.   Malone,   No.   CA-02-189-5-BO

(E.D.N.C. filed July 25, 2003 & entered July 26, 2003).        We deny

the Appellees’ motion for sanctions.      We deny Langdon’s motions:

(1) to file a supplemental informal brief out of time, (2) to stay

the appeal, (3) for sanctions, (4) for appointment of counsel, (5)

to consolidate, and (6) for an extension of time to file a response

to the Appellees’ motion for sanctions.       We also deny Langdon’s

motion for oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                               AFFIRMED




                               - 2 -